Judgment, Supreme Court, Bronx County (Michael A. Gross, J.), rendered January 20, 2004, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 5½ years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
*313We perceive no basis for reducing the sentence. As the People concede, since the crime was committed prior to the effective date of the legislation providing for the imposition of a DNA databank fee (Penal Law § 60.35 [1] [a] [v] [former (1) (e)]), that fee should not have been imposed. Concur—Tom, J.P., Saxe, Nardelli, Catterson and Malone, JJ.